Case: 13-31225      Document: 00512644692         Page: 1    Date Filed: 05/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                      No. 13-31225                              FILED
                                                                            May 28, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
JOHN H. JONES,

                                                 Plaintiff−Appellant,

versus

CHAD MENZINA, Assistant Warden; PERRY DIXON, Major;
NATHANIEL JOHNSON, Lieutenant; TIM NEWBY, Sergeant,

                                                 Defendants−Appellees.



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-182




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       John Jones, Louisiana prisoner # 313554, moves for leave to proceed in
forma pauperis (“IFP”) in his appeal of the dismissal, as legally frivolous and
for failure to state a claim upon which relief may be granted, of his 42 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31225     Document: 00512644692      Page: 2    Date Filed: 05/28/2014


                                  No. 13-31225

§ 1983 complaint. By moving for IFP status, Jones is challenging the district
court’s certification that his appeal is not taken in good faith. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a). Jones’s brief
on appeal makes only a conclusionary assertion that his claims have merit and
does not address the district court’s reasons for its certification, which included
thorough consideration of his claims by way of adoption of the magistrate
judge’s report and recommendation. See Baugh, 117 F.3d at 202. Accordingly,
Jones’s challenge to the certification is deemed abandoned. See Brinkmann v.
Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Jones has not shown that his appeal involves “legal points arguable on
their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citation omitted). Therefore, the
motion for leave to proceed IFP on appeal is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      The dismissal of the complaint as frivolous in the district court and the
dismissal of the appeal count as strikes pursuant to 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996). Jones previously
accrued two strikes. See Jones v. West Baton Rouge Parish, 436 F. App’x 319,
320 (5th Cir. 2011). Because he has now accumulated four strikes, he is
BARRED from proceeding IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is “under imminent danger
of serious physical injury.” § 1915(g). We caution Jones that any additional
frivolous appeals will invite the imposition of sanctions.




                                        2